DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant’s amendment filed on 12/16/2020 has been entered. Claims 5, 7, 23 and 25 have been amended. Claims 1, 3-7, 9, 10, 19, 21-25 and 27 are still pending in this application with claims 1, 10 and 19 being independent.  
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 4, 10, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over QUAN HAIYANG et al. (For. Pub. No: CN104869526, dated 2015-08-26) in view of SEO et al. (US Pub. No: 2017/0359835 A1). 
	Regarding claim 1, QUAN HAIYANG et al. teach a data transmission method (see Abstract), comprising: sending, by a first terminal, a resource allocation request to rd & 4th paragraphs wherein a D2D dedicated resource request message being sent by UE1 to the base station (BS), is mentioned and also see Fig.9, page 20, 5th para, step S904, wherein the Relay UE/first terminal requesting the network/BS i.e. sending a D2D dedicated resource request message to the network side, which
may include the quality measurement result, information about the service, and/or buffer usage, is mentioned), wherein the resource allocation request comprises device attribute information of a second terminal, such that resources allocated by the base station do not exceed a receiving capability range of the second terminal (see Fig.9, page 20, 5th para, step S904, wherein the Relay UE/first terminal requesting the network/BS i.e. sending a D2D dedicated resource request message to the network side, which may include the quality measurement result, information about the service, and/or buffer usage, is mentioned and also see page 20, last para, wherein before the step S904, the Remote UE/second terminal reporting the information of the BSR to the Relay UE/first terminal, and the Relay UE also forwarding the related information i.e. BSR reported by the Remote UE/device attribute information of a second terminal to the base station as a reference for the D2D dedicated resource allocation in step S904, is mentioned and also see page 20, 6th para, step S905, wherein the network/BS allocating D2D dedicated resources to the Relay UE according to the request message of the Relay UE/first terminal, is mentioned); receiving, by the first terminal, configuration information for transmission resources sent by the base station, wherein the transmission resources are determined by the base station according to the device attribute information (see page 17, 6th para th & 6th paragraphs, steps S904 & S905 and last para); and sending, by the first terminal, Device to Device (D2D) data to a second terminal by using the transmission resources (see page 43, Fig.3, UE2/second_terminal and page 17, 7th para wherein the UE1/first_terminal, after receiving the notification carrying the D2D dedicated resource information, performing D2D communication by using the D2D dedicated resource with the UE2, which ensures the D2D communication quality, is mentioned and also see page 18, 8th para, step S706 & page 20, 8th para, step S907), wherein the resource allocation request is carried in a sidelinkUEinformation signaling and the sidelinkUEinformation signaling comprises the device attribute information of the second terminal (see page 17, 5th para wherein the D2D dedicated resource request message from UE1 including information such as measurement quality and BSR of the PC5 interface/sidelinkUEinformation (which clearly includes sidelinkUEinformation signaling comprising the device attribute information/BSR of UE2 as ‘information of PC5 interface is equivalent to sidelinkUEinformation’), and the information assisting the network side/base station to allocate D2D dedicated resources for the D2D communication of the UE1, is mentioned, also see page 24, 6th para wherein the information of the PC5 interface/sidelinkUEinformation including the measurement result of the PC5 interface and the BSR of Remote UE/second_terminal, is mentioned, also see page 18, 1st para wherein the base station using high-level signaling configuration th para, wherein the base station using high-level signaling configuration manner to transmit related D2D dedicated resources to the Relay UE/first_terminal, is mentioned, all of which is clearly equivalent to having ‘the resource allocation request being carried in a sidelinkUEinformation signaling and the sidelinkUEinformation signaling comprises the device attribute information of the second terminal). 
	QUAN HAIYANG et al. teach the above method comprising wherein the resource allocation request comprising device attribute information of a second terminal as mentioned above but is silent in teaching the above data transmission method comprising wherein the device attribute information of the second terminal comprises at least one of: a number of receiving antennas of the second terminal, or a number of sending antennas of the second terminal.
	However, SEO et al. teach a data transmission method (see Abstract and Fig.10) comprising wherein the device attribute information of the second terminal comprises at least one of: a number of receiving antennas of the second terminal, or a number of sending antennas of the second terminal (see page 8, para [0127] wherein the D2D relay UE/first UE sending a D2D resource request to eNB including report information on number of links (which includes number of antennas) for performing the D2D communication, is mentioned  and also see para [0128] wherein the D2D relay UE/first UE including D2D capability in a D2D resource request message, is mentioned and the D2D capability corresponding to a D2D UE/second_terminal category, the number of FFT operations capable of being and the number of antennas, is mentioned, all of which is clearly equivalent to having “the device attribute information of the second terminal comprises at least one of: a number of receiving antennas of the second terminal, or a number of sending antennas of the second terminal”).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of QUAN HAIYANG et al. to have the device attribute information of the second terminal comprising at least one of: a number of receiving antennas of the second terminal, or a number of sending antennas of the second terminal, disclosed by SEO et al. in order to provide an effective mechanism for allowing UEs to efficiently exchange voice and data directly with each other without intervention of an evolved Node B (eNB) and also to provide efficient D2D synchronization operation among UEs in the wireless communication system. 
Regarding claim 3, SEO et al. further teach the method according to claim 1, wherein receiving, by the first terminal, the configuration information for the transmission resources sent by the base station comprises: receiving, by the first terminal, configuration information for transmission resource pools sent by the base station, wherein the transmission resource pools comprise the transmission resources (see Fig.12 and para [0216] wherein the D2D relay UE/first terminal obtaining at least one D2D grant from the eNB, is mentioned and also see para [0219] wherein if  a single D2D grant being provided for multiple D2D links, the single D2D grant can indicate at least one of a resource pool for each of the multiple D2D links, a combination of D2D 
	Regarding claim 4, SEO et al. further teach the method according to
claim 3, further comprising: before sending, by the first terminal, the D2D data to the second terminal by using the transmission resources, selecting, by the first terminal, the transmission resources from the transmission resource pools (see para [0222] wherein the D2D relay UE transmitting multiple D2D scheduling assignments (SAs) for scheduling the multiple D2D links through at least selecting one D2D resource pool based on D2D resource information, is mentioned and also a  D2D resource pool belonging to an SA resource pool or a data resource pool, is mentioned). 
Regarding claim 10, QUAN HAIYANG et al. teach a data transmission method (see Abstract), comprising: receiving, by a base station, a resource allocation request sent by a first terminal (see pages 43-44, Figure 3, UE1/first terminal and eNB/BS and Fig. 6 & page 17, 3rd & 4th paragraphs wherein a D2D dedicated resource request message sent by UE1, being received by the base station (BS), is mentioned and also see Fig.9, page 20, 5th para, step S904, wherein the Relay UE/first terminal requesting the network/BS i.e. sending a D2D dedicated resource request message to the network side/BS, which may include the quality measurement result, information about the service, and/or buffer usage, is mentioned), wherein the resource allocation request comprises device attribute information of a second terminal, such that resources allocated by the base station do not exceed a receiving capability range of the second terminal (see Fig.9, page 20, 5th para, step S904, wherein the Relay UE/first terminal requesting the network/BS i.e. sending a D2D dedicated resource request message to the network side, which may include the quality measurement result, information about the service, and/or buffer usage, is mentioned and also see page 20, last para, wherein before the step S904, the Remote UE/second terminal reporting the information of the BSR to the Relay UE/first terminal, and the Relay UE also forwarding the related information i.e. BSR reported by the Remote UE/device attribute information of a second terminal to the base station as a reference for the D2D dedicated resource allocation in step S904, is mentioned and also see page 20, 6th para, step S905, wherein the network/BS allocating D2D dedicated resources to the Relay UE according to the request message of the Relay UE/first terminal, is mentioned); determining, by the base station, transmission resources to be used by the first terminal according to the resource allocation request (see page 17, 6th para wherein at S302, BS allocating/determining a D2D dedicated resource to the D2D communication according to the D2D dedicated resource request message, is mentioned); and sending, by the base station, configuration information for the transmission resources to the first terminal (see page 17, 6th para wherein BS  sending a notification carrying the D2D dedicated resource information to the UE1/first terminal, is mentioned), to enable the first terminal to send Device to Device (D2D) data to  a second terminal by using the transmission resources (see page 43, Fig.3, UE2/second_terminal and page 17, 7th para wherein the UE1, after receiving the notification carrying the D2D dedicated resource information, performing D2D communication by using the D2D dedicated resource with the UE2, which ensures the D2D communication quality, is mentioned and also see page 18, 8th para, step S706)),
wherein the resource allocation request is carried in a sidelinkUEinformation signaling and the sidelinkUEinformation signaling comprises the device attribute information of the second terminal (see page 17, 5th para wherein the D2D dedicated resource request message from UE1 including information such as measurement quality and BSR of the PC5 interface/sidelinkUEinformation (which clearly includes sidelinkUEinformation signaling comprising the device attribute information/BSR of UE2 as ‘information of PC5 interface is equivalent to sidelinkUEinformation’), and the information assisting the network side/base station to allocate D2D dedicated resources for the D2D communication of the UE1, is mentioned, also see page 24, 6th para wherein the information of the PC5 interface/sidelinkUEinformation including the measurement result of the PC5 interface and the BSR of Remote UE/second_terminal, is mentioned, also see page 18, 1st para wherein the base station using high-level signaling configuration manner to transmit related resources to the Relay UE/first_terminal, is mentioned and also see page 21, last/4th para, wherein the base station using high-level signaling configuration manner to transmit related D2D dedicated resources to the Relay UE/first_terminal, is mentioned, all of which is clearly equivalent to having ‘the resource allocation request being carried in a sidelinkUEinformation signaling and the sidelinkUEinformation signaling comprises the device attribute information of the second terminal). 
QUAN HAIYANG et al. is silent in teaching the above data transmission method comprising wherein the device attribute information of the second terminal comprises at least one of: a number of receiving antennas of the second terminal, or a number of sending antennas of the second terminal.
However, SEO  et al. teach a data transmission method (see Abstract and Fig.10) comprising wherein the device attribute information of the second terminal comprises at least one of: a number of receiving antennas of the second terminal, or a number of sending antennas of the second terminal (see page 8, para [0127] wherein the D2D relay UE/first UE sending a D2D resource request to eNB including report information on number of links (which includes number of antennas) for performing the D2D communication, is mentioned  and also see para [0128] wherein the D2D relay UE/first UE including D2D capability in a D2D resource request message, is mentioned and the D2D capability corresponding to a D2D UE/second_terminal category, the number of FFT operations capable of being performed by the D2D UE and the number of D2D layers capable of being processed, and the number of antennas, is mentioned, all of which is clearly equivalent to having “the device attribute information of the second terminal comprises at least one of: a number of receiving antennas of the second terminal, or a number of sending antennas of the second terminal”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of QUAN HAIYANG et al. to have the device attribute information of the second terminal comprising at least one of: a number of receiving antennas of the second terminal, or a number of sending antennas of the second terminal, disclosed by SEO et al. in order to provide an effective mechanism for allowing UEs to efficiently exchange voice and data 
	Regarding claim 19, QUAN HAIYANG et al. teach a terminal (see page 43, Figure 3, UE1/terminal and also see page 48, Fig.15 for terminal), comprising: a memory (see page 48, Fig.15, block 620 for memory), a processor (see page 48, Fig.15, block 600 for processor), and a computer program stored on the memory and capable of running on the processor (see page 29, 7th para wherein the processor 600 being configured to read a program in the memory 620 of the UE1, is mentioned), wherein the computer program, when executed by the processor, cause the processor to execute operations comprising (see page 29, 7th para): sending a resource allocation request to a base station (see page 44, Fig. 6 & page 17, 3rd & 4th paragraphs wherein a D2D dedicated resource request message being sent by UE1 to the base station (BS), is mentioned and also see Fig.9, page 20, 5th para, step S904, wherein the Relay UE/ terminal requesting the network/BS i.e. sending a D2D dedicated resource request message to the network side, which may include the quality measurement result, information about the service, and/or buffer usage, is mentioned), wherein the resource allocation request comprises device attribute information of a second terminal, such that resources allocated by the base station do not exceed a receiving capability range of the second terminal (see Fig.9, page 20, 5th para, step S904, wherein the Relay UE/first terminal requesting the network/BS i.e. sending a D2D dedicated resource request message to the network side, which may include the quality measurement result, information about the service, and/or buffer usage, is see page 20, last para, wherein before the step S904, the Remote UE/second terminal reporting the information of the BSR to the Relay UE/terminal, and the Relay UE also forwarding the related information i.e. BSR reported by the Remote UE/device attribute information of a second terminal to the base station as a reference for the D2D dedicated resource allocation in step S904, is mentioned and also see page 20, 6th para, step S905, wherein the network/BS allocating D2D dedicated resources to the Relay UE according to the request message of the Relay UE/first terminal, is mentioned); and receiving configuration information for transmission resources sent by the base station, wherein the transmission resources are determined by the base station according to the device attribute information (see page 17, 6th para wherein at S302, BS allocating a D2D dedicated resource to the D2D communication according to the D2D dedicated resource request message, and sending a notification carrying the D2D dedicated resource information to the UE1 terminal, is mentioned and also see page 20, 5th & 6th paragraphs, steps S904 & S905 and last para); wherein the processor is further configured to: send Device to Device (D2D) data to the second terminal through the transmission resources (see page 43, Fig.3, UE2/second_terminal and page 17, 7th para wherein the UE1, after receiving the notification carrying the D2D dedicated resource information, performing D2D communication by using the D2D dedicated resource with the UE2, which ensures the D2D communication quality, is mentioned and also see page 18, 8th para, step S706 & page 20, 8th para, step S907), wherein the resource allocation request is carried in a sidelinkUEinformation signaling and the sidelinkUEinformation signaling comprises the device attribute information of the second terminal (see page 17, 5th para wherein the D2D dedicated resource request message from UE1 including information such as measurement quality and BSR of the PC5 interface/sidelinkUEinformation (which clearly includes sidelinkUEinformation signaling comprising the device attribute information/BSR of UE2 as ‘information of PC5 interface is equivalent to sidelinkUEinformation’), and the information assisting the network side/base station to allocate D2D dedicated resources for the D2D communication of the UE1, is mentioned, also see page 24, 6th para wherein the information of the PC5 interface/sidelinkUEinformation including the measurement result of the PC5 interface and the BSR of Remote UE/second_terminal, is mentioned, also see page 18, 1st para wherein the base station using high-level signaling configuration manner to transmit related resources to the Relay UE/first_terminal, is mentioned and also see page 21, last/4th para, wherein the base station using high-level signaling configuration manner to transmit related D2D dedicated resources to the Relay UE/first_terminal, is mentioned, all of which is clearly equivalent to having ‘the resource allocation request being carried in a sidelinkUEinformation signaling and the sidelinkUEinformation signaling comprises the device attribute information of the second terminal). 
	QUAN HAIYANG et al. teach the above terminal comprising wherein the resource allocation request comprising device attribute information of a second terminal as mentioned above but is silent in teaching the above terminal comprising wherein the device attribute information of the second terminal comprises at least one of: a number of receiving antennas of the second terminal, or a number of sending antennas of the second terminal.
comprises at least one of: a number of receiving antennas of the second terminal, or a number of sending antennas of the second terminal (see page 8, para [0127] wherein the D2D relay UE/first UE sending a D2D resource request to eNB including report information on number of links (which includes number of antennas) for performing the D2D communication, is mentioned  and also see para [0128] wherein the D2D relay UE/first UE including D2D capability in a D2D resource request message, is mentioned and the D2D capability corresponding to a D2D UE/second_terminal category, the number of FFT operations capable of being performed by the D2D UE and the number of D2D layers capable of being processed, and the number of antennas, is mentioned, all of which is clearly equivalent to having “the device attribute information of the second terminal comprises at least one of: a number of receiving antennas of the second terminal, or a number of sending antennas of the second terminal”). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the terminal of QUAN HAIYANG et al. to have the device attribute information of the second terminal comprising at least one of: a number of receiving antennas of the second terminal, or a number of sending antennas of the second terminal, disclosed by SEO et al. in order to provide an effective mechanism for allowing UEs to efficiently exchange voice and data directly with each other without intervention of an evolved Node B (eNB) and also 
Regarding claim 21, SEO et al. further teach the terminal according to claim 19, wherein the processor is specifically configured to: receive configuration information for transmission resource pools sent by the base station, wherein the transmission resource pools comprise the transmission resources (see Fig.12 and para [0216] wherein the D2D relay UE/terminal obtaining at least one D2D grant from the eNB, is mentioned and also see para [0219] wherein if  a single D2D grant being provided for multiple D2D links, the single D2D grant can indicate at least one of a resource pool for each of the multiple D2D links, a combination of D2D scheduling assignment (SA) resources for the multiple links and a data region resource to which information on the D2D SA resources is transmitted, is mentioned) (and the motivation is maintained as in claim 19).
	Regarding claim 22, SEO et al. further teach the terminal according to claim 21, wherein the processor is further configured to: select the transmission resources from the transmission resource pools (see para [0222] wherein the D2D relay UE transmitting multiple D2D scheduling assignments (SAs) for scheduling the multiple D2D links through at least selecting one D2D resource pool based on D2D resource information, is mentioned and also a  D2D resource pool belonging to an SA resource pool or a data resource pool, is mentioned) (and the motivation is maintained as in claim 19). 
6.	Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over QUAN HAIYANG et al. (For. Pub. No: CN104869526, dated 2015-08-26) in view of .
	Regarding claims 9 and 27, QUAN HAIYANG et al. and SEO et al. together teach the method/terminal according to claims 1 and 19 respectively.
	QUAN HAIYANG et al. and SEO et al. together yet are silent in teaching the method/terminal according to claims 1 and 19, wherein the second terminal is a low-cost terminal. 
	However, HUANGG et al. teach a method/terminal (see Abstract & Fig.9), wherein the second terminal is a low-cost terminal (see para [0242] wherein the terminal defined in the communication protocol being specifically a low-cost terminal defined in the communication protocol, is mentioned and also see para [0372]). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method/terminal of QUAN HAIYANG et al. and SEO et al. to have the second terminal being a low-cost terminal, disclosed by HUANGG et al. in order to provide an effective mechanism for determining cell selection and reselection parameters for wireless terminals in the wireless communication system. 
Allowable Subject Matter
7.	Claims 5-7 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
on 12/16/2020 w.r.t. independent claims 1, 10 and 19 have been fully considered but they are not persuasive. 
9.	In pages 8-11 of Applicant’s Remarks, regarding independent claims 1, 10 and 19, Applicant mainly mentions that the cited reference QUAN HAIYANG does not disclose or teach “wherein the resource allocation request is carried in a sidelinkUEinformation signaling and the sidelinkUEinformation signaling comprises the device attribute information of the second terminal", as recited in independent claims 1, 10 and 19.
	However, the Examiner respectfully disagrees to the above statement of the Applicant as follows.
The cited reference i.e. QUAN HAIYANG clearly teaches wherein the resource allocation request is carried in a sidelinkUEinformation signaling and the sidelinkUEinformation signaling comprises the device attribute information of the second terminal (see page 17, 5th para wherein the D2D dedicated resource request message from UE1 including information such as measurement quality and BSR of the PC5 interface/sidelinkUEinformation (which clearly includes sidelinkUEinformation signaling comprising the ‘device attribute information/BSR’ of UE2 as ‘information of PC5 interface is equivalent to sidelinkUEinformation’), (and the PC5 interface includes the sidelinkUE) and the information assisting the network side/base station to allocate D2D dedicated resources for the D2D communication of the UE1, is mentioned, also see page 24, 6th para wherein the information of the PC5 interface/sidelinkUEinformation including the measurement result of the PC5 interface and the BSR of Remote UE/second_terminal, is mentioned, also see page 18, 1st para wherein the base station using high-level signaling configuration manner to transmit related resources to the Relay UE/first_terminal, is mentioned and also see page 21, last/4th para, wherein the base station using high-level signaling configuration manner to transmit related D2D dedicated resources to the Relay UE/first_terminal, is mentioned) and all of the above teaching of QUAN HAIYANG is clearly equivalent to, as per Broadest Reasonable Interpretation (BRI) of claim limitation, having ‘the resource allocation request being carried in a sidelinkUEinformation signaling and the sidelinkUEinformation signaling comprises the device attribute information of the second terminal), and moreover, the claim limitation does not specifically mention the details of the format of the sidelinkUEinformation signaling. 
In addition to QUAN HAIYANG  clearly teaching the above limitation i.e. “wherein the resource allocation request is carried in a sidelinkUEinformation signaling and the sidelinkUEinformation signaling comprises the device attribute information of the second terminal” as mentioned above,  SEO et al. also teach the above limitation i.e. wherein the resource allocation request is carried in a sidelinkUEinformation signaling and the sidelinkUEinformation signaling comprises the device attribute information of the second terminal (see para [0215] wherein the D2D relay UE transmitting a D2D relay request including information on multiple D2D links capable of performing relay to the eNB and the D2D relay request being transmitted via PUCCH or PUSCH  using UCI format or an IE (information element) (which clearly includes sidelinkUEinformation signaling) of RRC layer, is mentioned and also see para [0128] wherein the D2D relay UE/first UE including D2D capability in a D2D resource request message, is mentioned and the D2D capability corresponding to a D2D UE/second_terminal category and the number of antennas/device_attribute_second_UE, is mentioned), and
	thus QUAN HAIYANG et al. and SEO et al. together teach all the limitations of independent claims 1, 10 and 19 as already mentioned above under Claim Rejections.
10.	The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Chun et al. (US Pub. NO: 2012/0020247 A1) disclose method of configuring radio resource by a MAC layer of terminal in wireless communication system.
	Novlan et al. (US Pub. No: 2014/0328329 A1) disclose a method for configuring one or multiple pools of Device-to-Device (D2D) communication resources in wireless communication system.
	Sun et al. (US Pub. No: 2015/0282213 A1) disclose efficient data transmission methods in wireless communication system.
	Siomina (US Pub. No: 2016/0050698 A1) disclose a method for providing device-to-device, D2D, operation performed in a first D2D capable wireless device in wireless communication system.
	SEO et al. (US Pub. No: 2018/0054253 A1) disclose a method for relaying a signal by a device-to-device (D2D) terminal in wireless communication system.

	Kim et al. (US Pub. No: 2015/0043475 A1) disclose a channel information transmitting method and device in wireless communication system.
	Baek et al. (US Pub. No: 2016/0198518 A1) disclose a method and apparatus for switching a data path in a wireless communication system supporting D2D communication.
	XIONG et al. (US Pub. No: 2018/0213379 A1) disclose an electronic device for use in a machine type communication (MTC) relay device including receiving signal path to receive data from at least one MTC device and transmitting signal path to forward processed data, based on the data, to an evolved NodeB (eNB) in wireless communication system.
	Loehr et al. (US Pub. No: 2017/0013640 A1) disclose scheduling request procedure for D2D communication in wireless communication system.
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
13.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                     P.O. Box 1450
                     Alexandria, VA 22313-1450
                     Hand-delivered responses should be brought to
                     Customer Service Window
                     Randolph Building
                     401 Dulany Street
                     Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/SRINIVASA R REDDIVALAM/Examiner, Art Unit 2477                                                                                                                                                                                                        3/20/2021

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477